                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CIVIL ACTION NO. 17-84-DLB-CJS

MICHELLE KINDOLL                                                                PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


SOUTHERN HEALTH PARTNERS, et                                                DEFENDANTS

                        * *   * *   * *   * *       * *   * *   * *   * *

I.     INTRODUCTION

       This case is a federal civil rights and state-law medical malpractice and negligence

action arising from Defendants’ alleged failure to provide adequate medical care to

Plaintiff Michelle Kindoll after she suffered a stroke while incarcerated at the Grant County

Detention Center (GCDC) in May 2016. With discovery complete, four of the eight

remaining Defendants—Southern Health Partners, Inc. (SHP), David Watkins, David

Ross, and Debbie Preston (collectively the SHP Defendants)—now move to exclude the

opinions of two of Plaintiff’s expert witnesses, Donald Leach (Doc. # 81) and Lawrence

Mendel, DO (Doc. # 82). Neither party has requested a Daubert hearing, and the Court

has determined that one is not necessary. The Motions have been fully briefed and are

now ripe for review. (Docs. # 87, 88, 93 and 94). For the reasons discussed below, the

SHP Defendants’ Motion to Exclude the Opinions of Donald Leach (Doc. # 81) is

GRANTED IN PART and DENIED IN PART, and the SHP Defendants’ Motion to Exclude

the Opinions of Lawrence Mendel, DO (Doc. # 82) is DENIED.



                                                1
II.    FACTUAL AND PROCEDURAL BACKGROUND

       The underlying facts have been discussed in the Court’s Memorandum Opinion

and Order (Doc. # 103) adjudicating Defendants’ dispositive motions, and will not be

substantially repeated here. Relevant to the Motions at hand, in the event this matter

goes to trial, Plaintiff intends to call Donald Leach and Lawrence Mendel, DO, as expert

witnesses.

       Plaintiff’s expert disclosure identified Mr. Leach as an expert in corrections,

including jail administration, medical care, corrections policies, practices, customs,

training, supervision, and incident investigations. (Doc. # 59 at 1). Mr. Leach has a

Bachelor of General Studies in Social and Political Theory and a Doctorate in Public

Administration. (Doc. # 88-1 at 2). Between 1996 and 2004, Mr. Leach served as the

Deputy Director for the Division of Detention at the Fayette County Detention Center in

Lexington, Kentucky.    (Doc. # 88-1 at 1).     With approximately twenty-four years of

experience working in the field of corrections, Leach has experience in jail management

including issues of security and operations as well as the provision of medical and mental

health services. Id. Mr. Leach’s testimony will address (1) whether “the Grant County

policies, procedures, customs, and practices for delivering medical care and supervising

the delivery of medical care to inmates” at the GCDC “in May 2016 [was] consistent with

professional correctional standards for the delivery of health care in jails as expected by

a reasonable correctional administrator,” and (2) whether such “policies, procedures,

customs, and practices cause[d] any injury to Michelle Kindoll.” (Docs. # 81-2 at 5 and

88-1 at 16).




                                            2
       Plaintiff’s expert disclosure identified Dr. Mendel as an expert in providing medical

services within a correctional setting, including the roles of LPNs, RNs, CNPs, and

physicians, applicable standards of medical care, and general medicine. (Doc. # 59 at 1-

2). Dr. Mendel is board certified in Family Practice, a Fellow of the American College of

Correctional Physicians, and a Certified Correctional Healthcare Professional. (Doc. #

82-3 at 1). Dr. Mendel’s testimony will address “whether the care and treatment rendered

to Michelle Kindoll during her stay at the Grant County Detention Center deviated from

acceptable standards of care in recognizing and treating stroke like symptoms and

transporting Ms. Kindoll to a hospital where she could receive timely and appropriate

treatment.” Id.

       Both Mr. Leach and Dr. Mendel have prepared written reports explaining their

opinions in accordance with Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure.

(Docs. # 82-3 and 88-1). Likewise, both experts have been deposed. Mr. Leach was

deposed on July 24, 2018 (Doc. # 88-3), and Dr. Mendel was deposed on August 16,

2018 (Doc. # 82-2).

III.   ANALYSIS

       A.      Standard of Review

       The admissibility of expert testimony is governed by Rule 702 of the Federal Rules

of Evidence.      Rule 702 provides that “[a] witness who is qualified as an expert by

knowledge, skill, experience, training, or education may testify in the form of an opinion

or otherwise” if the witness meets four conditions. Fed. R. Evid. 702. First, “the expert’s

scientific, technical, or other specialized knowledge” must “help the trier of fact to

understand the evidence or to determine a fact in issue.” Id. Second, the expert’s


                                             3
testimony must be “based on sufficient facts or data.” Id. Third, the expert’s testimony

must be “the product of reliable principles and methods.” Id. Finally, the expert must

have “reliably applied the principles and methods to the facts of the case.” Id. In sum,

expert testimony is admissible under Rule 702 if the expert is qualified, the testimony is

reliable, and the evidence is relevant and helpful to the jury. Scott v. Deerbrook Ins. Co.,

714 F. Supp. 2d 670, 673 (E.D. Ky. 2010) (citing United States v. Jones, 107 F.3d 1147,

1156 (6th Cir. 1997)). The decision to admit or exclude expert testimony “ultimately lies

in a fact-intensive analysis that is particular to each circumstance and subject to the

discretion of the trial court.” Scott, 714 F. Supp. 2d at 673 (citing Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 149-51 (1999)). The proponent of the testimony bears the

burden of establishing admissibility, which must be shown by a preponderance of the

evidence. See Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001).

       B.     Motion to Exclude the Opinions of Donald Leach

       Plaintiff’s expert disclosure identified Mr. Leach as an expert in corrections,

including jail administration, medical care, corrections policies, practices, customs,

training, supervision, and incident investigations. (Doc. # 59 at 1). The SHP Defendants

do not challenge Leach’s qualifications to offer opinions regarding their co-Defendants,

Grant County, the GCDC Jailer Christopher Hankins, and his deputy jailers. (Doc. # 94 at

1). However, as to Leach’s opinions regarding the SHP nurses who assessed Plaintiff at

the GCDC—Defendants Debbie Preston, David Ross, and David Watkins—the SHP

Defendants argue that Plaintiff is trying to bring in medical opinions under the guise of

corrections opinions. Id. Defendants assert that, as a corrections expert with a doctoral

degree in public administration, Leach is unqualified to provide medical opinions because


                                             4
he “does not know the scope of practice for nurses in Kentucky and has no medical

education, training, or experience upon which to evaluate whether the medical decisions

made by the nurses involved in this case were reasonable.” (Doc. # 81-1 at 5-6).

Defendants argue, therefore, that a portion of Leach’s testimony and opinions must be

excluded because they are not based on Leach’s “knowledge, skill, expertise, training or

education” within the scope of Rule 702. Further, the SHP Defendants argue that such

opinions are speculative, not helpful to the trier of fact, “or are otherwise inadmissible

under Federal Rules of Evidence 401, 402, and 403.” (Doc. # 81-1).

         At his deposition, Leach conceded that he does not have the expertise and training

to testify as to the opinions of an expert medical provider and that he has never been

qualified as an expert to testify regarding whether a medical professional failed to meet

the medical standard of care. Rather, he has only testified as to “that which is expected

by a reasonable correctional administrator.” (Doc. # 81-2 at 5). Likewise, Leach admitted

that the standard of care in how a nurse should or should not act under a set of particular

circumstances is not within his expertise. (Doc. # 81-2 at 6).

         The SHP Defendants therefore conclude that any opinion Leach offered at trial

“regarding whether the actions or inactions of Nurses Ross, Preston and Watkins were

appropriate under the circumstances” would constitute improper standard-of-care opinion

testimony. (Doc. # 81-1 at 5). Defendants argue that Mr. Leach’s testimony and written

report regarding the nurses’ (1) alleged failure to provide an acceptable level of medical

care at the GCDC, (2) failure to provide timely access to medical care, and (3)

inappropriate nursing practices would also be improper opinion testimony. (Doc. # 81-1

at 2).



                                              5
       Pointing to pages twenty-nine through thirty-six of Leach’s expert report, the SHP

Defendants object to six portions of Leach’s report that they say contain six opinions that

improperly go to the standard of care for the medical staff at GCDC. See (Docs. # 81-1

and 94) (citing Doc. # 81-2). The Court will address each opinion in turn.

              1.      Leach’s opinion regarding the gatekeeping function of nursing
                      staff at the GCDC is admissible.

       First, the SHP Defendants object to Leach’s opinion that the facility nurse

practitioner or physician should have been more involved in Plaintiff’s evaluation.

Specifically, Defendants object to Leach’s statements set forth in his report that (1) the

Defendant nurses did not “escalate[] their assessment [of Plaintiff] to a more qualified

provider . . . for evaluation and medical care decisions,” and (2) that “with [a] greater

primary care practitioner (such as Dr. Amos or [Nurse Practitioner] Roy Washington) on-

site[,] supervision of the nursing staff could have identified the medical crisis Ms. Kindoll

was experiencing.” (Doc. # 81-3 at 1). Defendants argue that opinions about what the

medical staff should have done—what a reasonable medical professional would do under

the same or similar circumstances—are medical opinions that apply to the standard of

care of medical staff, not of correctional staff.

       In response, Plaintiff argues that the SHP Defendants’ characterization of Leach’s

opinion is overstated. While Leach discusses the actions of the SHP nurses, Plaintiff

asserts that Leach’s opinion focuses upon the jail administrator’s duty to ensure adequate

provision of medical care. Leach’s opinion regarding SHP focuses upon whether the

medical services provided by SHP met SHP’s commitments under its contract with Grant

County, not whether the individual medical providers were meeting the applicable medical

standard of care.

                                               6
       The record bears out Plaintiff’s position. See Finn v. Warren Cty., No. 1:10-cv-16,

2012 WL 3067376, at *5 (W.D. Ky. July 27, 2012) (finding movant’s claim that the report

of the same expert, Donald Leach, contained inadmissible medical opinions to be

“unsupported by a full and fair reading of the report”). In support of her municipal-liability

claim, Plaintiff alleges that, due to an investigation conducted by the Department of

Justice (DOJ), Jailer Christopher Hankins knew that medical staff at the GCDC had a

history of improperly acting as gatekeepers to necessary care when inmates presented

with acute medical conditions.      Leach identifies the nurses’ failure to escalate their

assessment to a more qualified provider as evidence that Jailer Hankins was failing to

address the ongoing problem identified by the DOJ of nursing staff improperly acting as

gatekeepers. As Plaintiff points out, the fact that the correctional standard coincides with

the medical standard does not transform Leach’s opinion into a medical opinion. (Doc. #

88 at 6).    The Court finds Leach to be sufficiently qualified as an expert in jail

administration and his opinion on this issue of administrator oversight is admissible;

accordingly, the SHP Defendants’ motion to exclude on this basis is denied.

              2.     Leach’s summary of facts is not inadmissible as an improperly
                     speculative medical opinion.

       Next, the SHP Defendants object to Leach’s summary of some of the relevant facts

in support of his opinion. Specifically, the SHP Defendants object to Leach’s statement

that “LPN Ross considered Ms. Kindoll’s condition to be significantly concerning [such]

that he recommended placement into medical observation rather than returning [her to

the] general population housing unit” but nonetheless “recommended no greater levels of

observation to her [and] he failed to contact Dr. Amos or [Nurse Practitioner] Washington

to report his assessment and obtain physician orders for care.” (Doc. # 81-3 at 2).

                                              7
        This factual statement simply does not opine on whether Defendant Ross complied

with the applicable standard of care. It is a statement of fact that forms the basis for

Leach’s opinions, but it is not an opinion itself.              The record shows that LPN Ross

recommended placement of Plaintiff into an isolation cell for medical observation in lieu

of returning her to a general-population cell. See (Doc. # 73-2 at 76-77). Likewise, the

record shows that after assessing Plaintiff, Defendant Ross did not contact his supervisor,

David Watkins, the facility’s on-call Nurse Practitioner, Roy Washington, or the facility’s

on-call physician, Dr. Elton Amos. Id. at 86-87.

        It is not the Court’s role as gatekeeper to parse the language of expert reports to

exclude any factual statements that are written persuasively.                     “Where an expert’s

testimony amounts to ‘mere guess or speculation,’ the court should exclude his [or her]

testimony, but where the opinion has a factual basis, it should not be excluded [because]

it is up to opposing counsel to inquire into the expert’s factual basis.” In re Scrap Metal

Antitrust Litig., 527 F.3d 517, 530 (6th Cir. 2008) (citing United States v. L.E. Cooke Co.,

991 F.2d 336, 342 (6th Cir. 1993)). See also McLean v. 988011 Ontario, Ltd., 224 F.3d

797, 801 (6th Cir. 2000) (“[M]ere weaknesses in the factual basis of an expert witness’[s]

opinion . . . bear[s] on the weight of the evidence rather than on its admissibility”). Should

Leach characterize the facts unfairly at trial, Defendants may turn to the “traditional and

appropriate means” of attack, such as presentation of contrary evidence, vigorous cross-

examination, or introduction of a limiting instruction.1           Powell v. Tosh, 942 F. Supp. 2d


1
        Defendants also argue that by purporting to describe Ross’s “concern,” (Doc. # 81-3 at 2), Leach
was trying to characterize Ross’s state of mind, which is improperly speculative. (Doc. # 94 at 5). The
Western District of Kentucky rejected a similar state-of-mind argument in Finn, 2012 WL 3067376, at *3-4.
Acknowledging that “[i]t is true that Leach cannot testify as to what any witness perceived,” the Finn court
explained that Leach’s report merely opined on whether the jailers’ actions were reasonable given their
expected testimony. Id. at *4. Here, as in Finn, the SHP Defendants’ characterizations overstate Leach’s

                                                     8
678, 696 (W.D. Ky. 2013) (citing Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 596

(1993)). The Court finds these statements set forth in Leach’s report to be sufficiently

based on facts or data in the record; likewise, the Court finds these statements do not

constitute impermissible medical opinions Leach is unqualified to make. Accordingly, the

SHP Defendants’ motion on these bases is denied.

                3.      Leach’s factual summary of Defendant Preston’s post-
                        assessment communication does not constitute an
                        inadmissible medical opinion.

        The SHP Defendants next object to the statement set forth in Leach’s report that

“[w]hen LPN Preston assessed Ms. Kindoll on 5/19/2016, using assessment techniques

for stroke, which would indicate that that was something she was considering possibly

occurring, she did not pass on the assessment data to a more qualified medical

professional.” (Doc. # 81-3 at 4). Defendants’ objection to this statement fails for many

of the same reasons set forth supra. A fair reading of the report demonstrates that Leach

is not professing to read Defendant Preston’s mind or speculate about her motives; nor

is he opining on Preston’s performance of the stroke assessment. Rather, this is a factual

statement regarding whether Defendant Preston communicated the fact of the stroke

assessment to a physician; it concerns the same gatekeeper issue set forth supra. The

Court finds Leach to be sufficiently qualified as an expert in jail administration to give his




opinion; a fair reading shows that Leach is merely describing Ross’s expected testimony. The SHP
Defendants similarly object to a sentence in Leach’s report stating that “[t]here are no records of LPN Ross
re-assessing Ms. Kindoll subsequent to her placement in the cell.” (Doc. # 81-1 at 3) (citing Doc. # 81-3 at
3). This sentence is merely a statement of fact based upon Leach’s review of the record; Defendants fail
to demonstrate how such a statement constitutes testimony as to what any witness perceived or an opinion
as to the standard of medical care. It is not outside of Leach’s expertise to state that documentation did
not exist on the record. Any issues with this factual statement may be addressed by cross-examination at
trial or other “traditional and appropriate” means of attack. Daubert, 509 U.S. at 596.

                                                     9
opinion on this issue of administrator oversight. Accordingly, the SHP Defendants’ motion

to exclude on this basis is denied.

              4.     Leach’s opinion that Watkins’s actions prior to sending Plaintiff
                     to the hospital were inappropriate constitutes an inadmissible
                     medical opinion.

       Next, the SHP Defendants object to the opinion in Leach’s report that:

       [i]t is unacceptable that RN Watkins [chose] to call the local emergency
       room prior to initiating transport—the two are not mutually exclusive but
       should have occurred simultaneously. RN Watkins failed to provide Ms.
       Kindoll with timely access to the emergency medical care he identified she
       needed, rather he imposed his own judgment about whether the potential
       protocols that would have been employed at the hospital would have been
       beneficial.

(Doc. # 81-3 at 5). Leach’s opinion regarding whether Watkins exercised appropriate

judgment in choosing to call the local emergency room prior to initiating transport strays

into the realm of the appropriate standard of care rather than merely acceptable

correctional practices. As Leach himself testified during his deposition, he does not know

the scope of practice for nurses in Kentucky and has no medical education, training, or

experience upon which to evaluate whether the medical decisions made by the nurses

involved in this case were reasonable. Leach is unqualified to opine on the appropriate

standard of care and the SHP Defendants’ motion to exclude on this basis is granted;

accordingly, at trial Plaintiff is prohibited from eliciting testimony from Leach that “[i]t is

unacceptable that RN Watkins [chose] to call the local emergency room prior to initiating

transport,” or that “RN Watkins failed to provide Ms. Kindoll with timely access to the

emergency medical care he identified she needed, rather he imposed his own judgment

about whether the potential protocols that would have been employed at the hospital

would have been beneficial.”



                                              10
              5.     Leach’s opinion regarding Watkins’s three-hour delay is
                     admissible because it falls within the scope of Leach’s expertise
                     in jail administration.

       The SHP Defendants’ penultimate objection to Leach’s expert opinion points to the

statement in Leach’s report that “[t]here is no acceptable correctional explanation for RN

Watkins[’s] delay of 3 hours in sending out Ms. Kindoll after identifying her serious medical

[need] and the possible existence of it transpiring over a period of days.” (Doc. # 81-3 at

6). Defendants argue that “Mr. Leach is criticizing not the jail administration, but Nurse

Watkins” and that “[i]mplicit in this criticism is that Nurse Watkins had a duty based on his

medical evaluation of Ms. Kindoll to have her transported earlier.” (Doc. # 94 at 4).

Defendants insist that “[t]o reach this conclusion, Mr. Leach would have to know what the

duties of a nurse under the same or similar circumstances would be,” which is “beyond

[Leach’s] training and expertise.” Id.

       The SHP Defendants overstate the scope of Leach’s opinion on this issue. The

statement at issue qualifies that there is no correctional explanation for Watkins’s delay.

(Doc. # 81-3 at 6). The statement does not purport to opine whether there was an

acceptable medical explanation.      Should Leach imply something more at trial, the

“traditional and appropriate means” of attack, such as presentation of contrary evidence,

vigorous cross-examination, or introduction of a limiting instruction, are sufficient to

address Defendants’ objection. Powell, 942 F. Supp. 2d at 696. The Court finds that

Leach’s statement does not constitute an impermissible medical opinion that he is

unqualified to make. Accordingly, the SHP Defendants’ motion on this basis is denied.




                                             11
              6.     Leach’s opinion that Watkins failed to take timely action to
                     address Plaintiff’s serious medical needs constitutes an
                     inadmissible medical opinion.

       The SHP Defendants’ final objection concerns the opinion in Leach’s expert report

that “RN Watkins failed to take timely action to address Ms. Kindoll’s serious medical

needs.” (Doc. # 81-3 at 7). The SHP Defendants also take issue with the subsequent

statement that “[a]dditionally, RN Watkins failed to notify either of the jails’ primary care

providers—Dr. Amos or [Nurse Practitioner] Washington.” Id.

       The subsequent statement is properly admissible, as it is merely a factual

statement supported by the record. See (Doc. # 73-3 at 30) (testifying that he did not

consult with the other nurses regarding Plaintiff’s condition, nor did he speak to Dr. Amos

or Nurse Practitioner Washington prior to sending Plaintiff to the hospital). The Court

finds this statement to be based on sufficient facts or data in the record; likewise, the

Court finds it does not constitute an impermissible medical opinion Leach is unqualified

to make. Accordingly, the SHP Defendants’ motion to exclude is denied on this basis.

       The Court agrees with the SHP Defendants, however, as to the first statement that

“RN Watkins failed to take timely action to address Ms. Kindoll’s serious medical needs.”

(Doc. # 81-3 at 7). Leach’s opinion on this point amounts to an opinion that Defendant

Watkins failed to act in accordance with the acceptable medical standard of care. By his

own admission, Leach is unqualified to opine on the appropriate standard of care and the

SHP Defendants’ motion to exclude on this basis is granted; accordingly, at trial Plaintiff

is prohibited from eliciting testimony from Leach that “RN Watkins failed to take timely

action to address Ms. Kindoll’s serious medical needs.”




                                             12
       In sum, the Court agrees with two of the SHP Defendants’ six objections to the

admissibility of Plaintiff’s jail-administration expert, Donald Leach. At trial Plaintiff is

prohibited from eliciting testimony from Leach that:

       [i]t is unacceptable that RN Watkins [chose] to call the local emergency
       room prior to initiating transport—the two are not mutually exclusive but
       should have occurred simultaneously. RN Watkins failed to provide Ms.
       Kindoll with timely access to the emergency medical care he identified she
       needed, rather he imposed his own judgment about whether the potential
       protocols that would have been employed at the hospital would have been
       beneficial.

(Doc. # 81-3 at 5). Likewise, at trial Plaintiff is prohibited from eliciting testimony from

Leach that “RN Watkins failed to take timely action to address Ms. Kindoll’s serious

medical needs.” Id. at 7. As to their remaining objections to the opinions of Donald Leach,

the Court denies the SHP Defendants’ Motion. (Doc. # 81).

       C.     Motion to Exclude the Opinions of Lawrence Mendel, DO

       Plaintiff’s expert disclosure identified Dr. Mendel as an expert in providing medical

services within a correctional setting, including the roles of LPNs, RNs, CNPs, and

physicians, applicable standards of medical care, and general medicine. (Doc. # 59 at 1-

2). The SHP Defendants do not challenge Dr. Mendel’s general qualifications to opine

on whether the provision of medical care at the GCDC met the applicable standard of

care. Rather, Defendants argue that Dr. Mendel should be excluded from testifying with

respect to (1) Defendant SHP’s alleged failure to train and supervise its employees, as

well as (2) the SHP Defendants’ alleged deviations from the standard of care prior to May

18, 2016. Defendants contend that Mendel’s “testimony and opinions fail to comply with

Federal Rule of Evidence 702 to be admissible expert testimony or are otherwise




                                            13
inadmissible under Federal Rules of Evidence 401, 402, and 403.” (Doc. # 82 at 1). The

Court will address each argument in turn.

                 1.    Dr. Mendel’s testimony regarding SHP policies, procedures,
                       and training is admissible.

       The SHP Defendants first argue that Plaintiff should be barred from eliciting

testimony from Dr. Mendel regarding SHP’s policies, procedures, and training, because

his opinion is not “based upon sufficient facts or data” within the scope of Rule 702(b) of

the Federal Rules of Evidence. The Court disagrees. Dr. Mendel’s opinion is tied to facts

in the record; under these circumstances, Defendants’ recourse is the “traditional and

appropriate” means of attack identified in Daubert, 509 U.S. at 596, not exclusion.

       Defendants object to the last page of Dr. Mendel’s report, where he “made some

very brief comments about SHP training.” (Doc. # 82-2 at 2). Specifically, Dr. Mendel’s

report states:

       [T]here are multiple indications of systemic deficiencies including
       inadequate treatment of opiate withdrawal, failure to evaluate Michelle
       Kindoll for fever, failure to complete a Medical Assessment, and the failure
       of every nurse involved in her care to complete a stroke evaluation that met
       the standards for nurses or even non-medically trained laypersons.
       Records indicate that Nurse Preston was notified about Kindoll’s stroke like
       symptoms on May 18, around 6:15 p.m. but that she was not evaluated until
       three hours later. Preston also admitted that she evaluated Kindoll on May
       20 but failed to document her evaluation. The extent of these issues
       suggest inappropriate training and supervision on the part of SHP. SHP
       also apparently failed to provide specific guidance regarding the use of
       medical observation to assure that it was not used in lieu of hospitalization
       and that appropriate accommodations would be provided.

(Doc. # 82-3 at 10).

       The SHP Defendants argue that Dr. Mendel’s opinions regarding SHP’s

inadequate supervision and training should be excluded because he did not review all of


                                            14
the SHP protocols or Defendants’ training files prior to writing his report. Selectively

pointing to deposition testimony that they assert shows Dr. Mendel “reviewed only a one-

page stroke protocol created by SHP” in forming this opinion, the SHP Defendants argue

that “Dr. Mendel’s opinions regarding the training and supervision provided by SHP are

not based upon sufficient data to be admissible [and] [t]hey are nothing more than pure

speculation.” (Doc. # 82-1 at 5) (citing Doc. # 82-2 at 2).

       In ruling on motions to exclude expert testimony, “[t]he Court is mindful that its role

as gatekeeper is not intended to serve as a replacement for the adversary system.” King

v. Taylor, 944 F. Supp. 2d 548, 552-53 (E.D. Ky. 2013) (internal citations omitted).

“Where an expert’s testimony amounts to ‘mere guess or speculation,’ the court should

exclude his [or her] testimony, but where the opinion has a factual basis, it should not be

excluded [because] it is up to opposing counsel to inquire into the expert’s factual basis.”

In re Scrap Metal, 527 F.3d at 530 (internal citations omitted). Rather than exclusion,

‘[v]igorous cross-examination, presentation of contrary evidence, and careful instruction

on the burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.’” King, 944 F. Supp. 2d at 553 (citing Daubert, 509 U.S. at 596).

       Here, the Court finds that Defendants’ argument goes more to the weight than the

admissibility of Dr. Mendel’s testimony. The SHP Defendants’ statement that Dr. Mendel

“reviewed only a one-page stroke protocol” in forming his opinion is misleading. Dr.

Mendel’s report shows that he reviewed all of the witness depositions, including the

deposition testimony of the Defendant nurses and SHP representative Shawnee Thoman;

each testified regarding the training they received as well as the policies and protocols

they followed as SHP employees. (Doc. # 82-3 at 2). Dr. Mendel also reviewed the



                                             15
deposition exhibits, including the SHP Treatment Guidelines for a stroke.                Id.

Furthermore, Dr. Mendel noted that his opinion on the inadequacy of the policies,

procedures, and training “is consistent with the issues identified by the DOJ audit.” (Doc.

# 82-3 at 10). Because Dr. Mendel’s opinion is grounded in fact, the Court will not

supplant the role of the adversary system; rather, the sufficiency of the facts upon which

Dr. Mendel based his opinion may be addressed by cross-examination at trial or other

“traditional and appropriate” means of attack. Daubert, 509 U.S. at 596.       Accordingly,

Dr. Mendel’s testimony is admissible and the SHP Defendants’ motion to exclude on this

basis is denied.

              2.     Dr. Mendel’s testimony regarding deviations from the standard
                     of care prior to May 18, 2016, is admissible.

       Finally, the SHP Defendants argue that Plaintiff should be barred from eliciting

testimony from Dr. Mendel regarding any deviations from the standard of care by SHP or

the Defendant nurses prior to the emergence of Plaintiff’s stroke symptoms on May 18,

2016, because such testimony would be irrelevant and unduly prejudicial. The Court

disagrees.

       In the context of expert testimony under Rule 702, expert testimony is relevant

when it “will help the trier of fact to understand the evidence or to determine a fact in

issue.” Fed. R. Evid. 702(a). “In addition, the Court should be mindful of the definition of

relevance provided by [Rule] 401,” that evidence is relevant if “(a) it has any tendency to

make a fact more or less probable than it would be without the evidence; and (b) the fact

is of consequence in determining the action.” King, 944 F. Supp. 2d at 553 (citing Fed.

R. Evid. 401). “The Rules’ basic standard of relevance is thus a liberal one.” King, 944




                                            16
F. Supp. 2d at 553 (citing Daubert, 509 U.S. at 587). As a result, “the rejection of expert

testimony is the exception rather than the rule.” King, 944 F. Supp. 2d at 553.

       In support of their argument that Dr. Mendel’s opinion regarding medical treatment

prior to May 18, 2016 is irrelevant, the SHP Defendants point to Dr. Mendel’s deposition

testimony where he concedes that he does not believe any care provided prior to that

date “caused the adverse outcome” and that “[t]o the best of [his] knowledge, it did not

result in harm” to Plaintiff. (Doc.# 82-1 at 2) (citing 82-2 at 1). Because Dr. Mendel’s

testimony regarding treatment prior to that date does not relate to the medical cause of

Plaintiff’s stroke, the SHP Defendants assert that such testimony is not relevant.

       The Court agrees with Plaintiff that the SHP Defendants view the scope of

admissibility too narrowly in light of the liberal relevance standard. (Doc. # 87 at 3-4).

While Dr. Mendel has conceded that treatment prior to May 18, 2016, did not directly

cause Plaintiff’s stroke, such testimony nonetheless provides relevant evidence that

systemic deficiencies during Plaintiff’s entire course of treatment caused her injuries.

Plaintiff’s medical treatment at the GCDC, even prior to the emergence of her stroke

symptoms, is clearly relevant to the “policy or custom” giving rise to Plaintiff’s municipal-

liability claims against Grant County and SHP and supports Plaintiff’s claim that the

alleged deviation from the standard of care that gave rise to her stroke-related injuries

was not an isolated incident. Additionally, the alleged pattern of inadequate medical

treatment not only goes directly to Plaintiff’s constitutional claim pursuant to 42 U.S.C. §

1983, but also to her negligence claim against SHP. Because Dr. Mendel’s testimony

concerning breaches of the standard of care prior to May 18, 2016 does help the trier of




                                             17
fact determine a fact at issue, his testimony is relevant and the SHP Defendants’ motion

to exclude on this basis is denied.

       Moreover, the SHP Defendants’ argument that Dr. Mendel’s opinion should be

excluded pursuant to Rule 403 also fails. A court may exclude relevant evidence under

Rule 403 if its probative value is “substantially outweighed” by the danger of “unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “Unfair prejudice does

not mean the damage to a defendant’s case that results from the legitimate probative

force of the evidence; rather it refers to evidence which tends to suggest a decision on an

improper basis.” United States v. Talley, 164 F.3d 989, 1000 (6th Cir. 1999). The SHP

Defendants have not shown how the probative value of this evidence is substantially

outweighed by the 403 factors—particularly when the SHP Defendants implied that

Plaintiff’s withdrawal treatment prior to May 18, 2016 was evidence of quality medical

care in support of their own dispositive motion. See (Doc. # 83-1 at 2) (“After four days,

Plaintiff requested that she be taken off the detox protocol and placed in general

population . . . [but] [d]espite her request, the medical staff at GCDC continued her on the

protocol as a precaution”).     Accordingly, because the probative value of evidence

regarding the medical care the GCDC provided prior to May 18, 2016 is not substantially

outweighed by unfair prejudice or confusion, Dr. Mendel’s testimony is admissible, and

the SHP Defendants’ motion to exclude on this basis is denied.




                                            18
IV.    CONCLUSION

       Accordingly, for the reasons stated herein, IT IS ORDERED as follows:

       (1)    The SHP Defendants’ Motion to Exclude the Opinions of Donald Leach

(Doc. # 81) is hereby GRANTED IN PART and DENIED IN PART; and

       (2)    The SHP Defendants’ Motion to Exclude the Opinions of Lawrence Mendel,

DO (Doc. # 82) is hereby DENIED.

       This 29th day of March, 2019.




L:\DATA\Opinions\Covington\2017\17-84 Kindoll MOO on 702.docx




                                              19
